DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
 
Re claims 1-9, 16-18, 20-25 and 28, the prior art does not disclose an electronic apparatus and a method for controlling an electronic apparatus having to the specific limitations disclosed in claims 1-9, 16-18, 20-25 and 28, wherein the electronic apparatus and method comprises: a touch detector capable of detecting a touch operation performed on an operation surface; and a memory and at least one processor which function as: a control unit configured to perform first type processing and a second type processing, the first type processing being processing of displaying an item to be displayed on a display unit, that is located at a position different from the operation surface, at a position of having shifted in accordance with an amount of a shift of the pouch position from a position where the item was displayed before deduction of the shift of the touch position without displaying, at a position corresponding to a touch start position, the item, and the second type processing being processing of displaying the item to be displayed on the display unit at a position that is not based on the position 

Re claims 10-15, 26 and 29, the prior art does not disclose an electronic apparatus and a method for controlling an electronic apparatus having to the specific limitations disclosed in claims 10-15, 26 and 29, wherein the electronic apparatus and method comprises: a touch detector capable of detecting a touch operation performed on an operation surface; and a memory and at least one processor which function as: a control unit configured to perform first type processing and a second type processing, the first type processing being an instruction of pointing a positon of having shifted in accordance with an amount of a shift of a touch position from a position that was pointed before deduction of the shift of the touch positon without pointing a position 

Re claims 19, 27 and 30, the prior art does not disclose an electronic apparatus and a method for controlling an electronic apparatus having to the specific limitations disclosed in claims 19, 27 and 30, wherein the electronic apparatus and method comprises: a touch detector capable of detecting a touch operation performed on an operation surface; and a memory and at least one processor which function as: a setting unit configured to set a focus adjustment position, and a control unit configured to perform first type processing and a second type processing, the first type processing being an instruction of shifting the position selected by the setting unit in accordance with the shift of the touch position, and the second type processing being an instruction of causing the setting unit to perform position selection based on the position where the touch operation was performed, wherein the control unit determines whether to perform the first type processing or to perform the second type processing depending on whether a shift of the touch position is detected after detecting a touch on the operation surface or a touch operation of releasing the touch from the operation surface without including the shift of the touch position onto the operation surface is detected after detecting the touch on the operation surface, performs control such that the first type processing is performed in a case where the shift of the touch position is detected after detecting the touch on the operation surface, and performs control such that the second type processing is performed in a case where the touch operation of releasing the touch from the operation surface without including the shift of the touch position onto the operation surface is detected after detecting the touch on the operation surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699